DETAILED ACTION
This action is in response to the application filed 30 June 2022, claiming benefit back to 30 April 2013.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2022 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 17/156,113 filed on 22 January 2021, now U.S. Patent 11,410,189 (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
	www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding claims of U.S. Patent No. 11,410,189 (‘189 patent).

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘189 patent, which includes all of the limitations of claim 1 of the ‘189 patent, would anticipate the instant claim, as it is narrower in scope, as shown in the comparison below (further noting the italicized claim 4 of the ‘189 patent and the italicized portion of claim 1 of the instant application)

U.S. 11,410,189
1. An apparatus, comprising: 
	memory; and 
	at least one processor to execute instructions to at least: 
	send pingback instructions from a beacon server to a client device, the pingback instructions to cause the client device to transmit first pingback messages to an impression monitor server at intervals designated by the pingback instructions and in response to a presentation of media via the client device, the pingback instructions to further cause the client device to transmit a second pingback message to the impression monitor server in response to a skip request associated with the presentation of the media via the client device; 
	log impressions corresponding to the first pingback messages and the second pingback message, ones of the first pingback messages corresponding to different portions of the media presented at the client device, the second pingback message corresponding to a skipped portion of the media, the skipped portion not presented at the client device; and 
	determine a duration impression for the media based on the logged impressions, the duration impression identifying the portions of the media that were presented at the client device.

4. The apparatus as defined in claim 1, wherein first ones of the first pingback messages include first indications of a first media type associated with the presentation of the media and second ones of the first pingback messages include second indications of a second media type associated with the presentation of the media.

Instant Application
1. An apparatus, comprising: 
	memory; 
	first instructions in the apparatus; and 
	at least one processor to execute the first instructions to at least: 
	send  second instructions from a first server to a client device, the second instructions to cause the client device to send first a second server at intervals based on a presentation of media via the client device, the second instructions to senda second second server based on a skip request associated with the presentation of the media via the client devicewherein first ones of the first messages include first indications of a first media type associated with the media, and the second message includes a second indication of a second media type associated with the media;
	log impressions corresponding to the first 
	determine a duration impression for the media based on the logged impressions, the duration impression identifying the portions of the media that were presented at the client device.




	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘189 patent in combination with claim 4 of the ‘189 patent, which includes all of the limitations of claim 1 of the ‘189 patent, would anticipate the instant claim, as it is narrower in scope.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the limitations of claim 2 with those of claim 4 as claim 2 recites further messages for the servers and the client devices to send in order to determine demographic information regarding the media.

	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 4 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘189 patent in combination with claim 4 of the ‘189 patent, which includes all of the limitations of claim 1 of the ‘189 patent, would anticipate the instant claim, as it is narrower in scope.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the limitations of claim 2 with those of claim 4 as claim 2 recites further messages for the servers and the client devices to send in order to determine demographic information regarding the media.

	Claim 4  is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 4 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘189 patent in combination with claim 4 of the ‘189 patent, which includes all of the limitations of claim 1 of the ‘189 patent, would anticipate the instant claim, as it is narrower in scope.  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the limitations of claim 3 with those of claim 4 as claim 2 (from which claim 3 depends) recites further messages for the servers and the client devices to send in order to determine demographic information regarding the media.

	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the 189 patent, which includes all of the limitations of claims 1 and 4 of the ‘189 patent, is narrower than the instant claim and as such would anticipate the instant claim. 

	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the 189 patent, which includes all of the limitations of claims 1 and 4 of the ‘189 patent, is narrower than the instant claim and as such would anticipate the instant claim. 

	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,410,189 (‘189 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the 189 patent, which includes all of the limitations of claims 1 and 4 of the ‘189 patent, is narrower than the instant claim and as such would anticipate the instant claim. 

	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,410,189 (‘189 patent) (which includes all of the limitations of claim 8 of the ‘189 patent), using the same rationale as discussed in respect to claim 1. 
	Claims 9 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 14 of U.S. Patent No. 11,410,189 (‘189 patent), using the same rationale as discussed in respect to claims 2 – 7. 

	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,410,189 (‘189 patent) (which includes all of the limitations of claim 15 of the ‘189 patent), using the same rationale as discussed in respect to claim 1. 
	Claims 16 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 20 of U.S. Patent No. 11,410,189 (‘189 patent), using the same rationale as discussed in respect to claims 2 – 7.
Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Hyman; Michael US 20100312854 A1 Tracking advertising abandonment rates
Navar; Murgesh et al. US 8769558 B2 Discovery and analytics for episodic downloaded media
Drake; Eddie et al. US 7363643 B2 Real-time audience monitoring, content rating, and content enhancing
Amento; Brian et al. US 20130138743 A1 Interest profiles for audio and/or video streams
Perez; Albert R. et al. US 20120072469 A1 Methods and apparatus to analyze and adjust demographic information
Lynch; Wendell et al. US 20120239407 A1 System and method for utilizing audio encoding for measuring media exposure with environmental masking

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683